Citation Nr: 1025083	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right ankle 
injury.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the RO in St. 
Louis, Missouri, which denied the appellant's claim of service 
connection for residuals of a fractured right ankle.  The claim 
was subsequently denied in a December 2007 Board decision.  The 
appellant then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an October 2009 memorandum decision, the 
Court vacated and remanded the December 2007 Board decision.


REMAND

The Board must remand this issue for a new examination.

The appellant contends that he suffered a right ankle injury 
(possibly a fracture) in service that is the cause of his 
currently claimed right ankle disability.  A review of his 
medical records from the Surgeon General's Office (SGO) reveals 
that he was treated in May and June of 1951 for a sprained ankle.  
However, there is no reference to a fracture.  Additionally, 
neither the SGO report nor the medical records following 
discharge indicate any evidence of permanent residuals or chronic 
disability of the right ankle.  A VA examination conducted in 
July 2004 revealed no objective evidence of right ankle edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding.  While there was limitation of 
motion and pain on motion, the examiner observed that the 
appellant also experienced limitation of motion of the left 
ankle.  The examiner further noted that x-rays taken in January 
2004 had turned out "negative."  In light of these findings, 
the examiner concluded that it was less likely than not that the 
appellant had any residuals of the inservice right ankle sprain.  

In reference to the July 2004 examination, appellant alleges that 
the facts that he reported to the examiner had been "the 
opposite of what he wrote down."  See Notice of Disagreement, 
September 2004.  Specifically, he argues that he "did not deny 
weakness, stiffness, swelling, heat, redness or instability."  
See VA Form 9, April 2005.  The appellant also disputes the 
examiner's statement that he has never used crutches, brace, 
cane, or corrective shoes because of his right ankle.  He asserts 
that the examiner had indeed examined his ankle brace and shoes.  
The appellant claims that the facts in the examination report 
"are just plain not true."  

In view of the alleged factual discrepancies, a new examination 
is warranted to obtain further opinion as to the current nature 
and etiology of the appellant's claimed right ankle disability.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should schedule the appellant for a 
new VA medical examination to assess the 
current nature and etiology of his claimed 
right ankle disability.  The entire claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must note in the examination report that 
the evidence in the claims file has been 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  The examiner 
should render an opinion as to whether the 
appellant has residuals of a right ankle 
injury that is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, to include a documented right 
ankle sprain, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In doing so, 
the examiner should be mindful that the 
appellant's assertion that the nature of 
his right ankle injury in service was a 
fracture is not supported by the available 
evidence of record.  A complete rationale 
should be provided for any opinion given.

2.  Thereafter, the AOJ should readjudicate 
the claim.  All new evidence received since 
the issuance of the April 2005 statement of 
the case should be reviewed.  If the 
benefit sought on appeal is not granted, 
the appellant and his attorney should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


